DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 01/14/2022 is acknowledged.
Claims 11-16, and 21-25 are pending.
Claims 11-16, and 21-25 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.

Amendment
Claim 11 has been amended to recite bone morphogenetic protein as the cargo molecule for encapsulation. Additionally, steps (e) and (f) have been added to the method. 
Step (d) now refers to a step of using varying amounts of crosslinkers and/or monomers in (c) so as to form a batch of nanocapsules having selected amounts of crosslinkers and/or monomers disposed therein.

Step (f) recites repeating steps (a)-(e) to produce a plurality of batches of nanocapsules having different amounts of crosslinkers and/or different amounts of monomers. 
The invention as now claimed has been reconsidered and the following rejections have been modified to address Applicant’s amendment. 

Response to Arguments
Applicant’s arguments filed 01/14/2022 have been considered to the extent that the arguments apply to the current rejections.
In response to Applicant’s argument that Liang teaches crosslinkers which degrade under acidic and basic conditions, but Liang offers little motivation to select crosslinkers which degrade under basic conditions since Liang is focused on release under acidic conditions, it is noted that ester functional groups, such as those of glycerol dimethacrylate taught in Liang, are degradable under both acidic and basic conditions. One skilled in the art was aware of the relationship between pH and ester stability. As evidence, see Funkhowser, US 20130105161, ¶ 0045. The degradability of an ester under acidic conditions does not preclude the fact that the same ester is degradable under basic conditions since the ester functional group is hydrolytically labile under either condition. Although Liang recognizes the degradability of glycerol dimethacrylate at low pH but it was understood that since the crosslinker is based on an ester, the same crosslinker is degradable at high pH as well. Therefore, the skilled artisan would have found it obvious to select a crosslinker such as glycerol dimethacrylate based on its known degradability alone.

Applicant has argued that Vail teaches away from mixing together a plurality of nanocapsule batches formed by the method to provide a variable and sustained release of the protein. Applicant has argued Vail teaches temporarily pulsed techniques are designed to yield benefits beyond those available with sustained release formulations. Applicant has argued this teaching in Vail leads away from method of making nanocapsule composition that provide a variable and sustained release of the protein cargo molecule as recited in claims 14 and 21. Applicant has argued the teachings in Vail leads artisans to method of using nanocapsules that provide a temporarily pulsed release, as will occur when the different Vail nanocapsule formulations are administered separately.
This argument is unpersuasive. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123, II. Vail teaches sustained release nanocapsules (Vail, e.g., 0093). Vail also teaches nanocapsules offering varied release characteristics (Vail, e.g., 0023 and claim 47). Sustained release is desired for maintaining therapeutic levels of the bioactive factor over time (Vail, e.g., 0093). Since Vail teaches varied release nanocapsules, one skilled in the art would have been motivated to prepare various nanocapsules having different release profiles, e.g., pulsed, sustained, or triggered (Vail, e.g., 0093) to obtain nanocapsules with higher activity as suggested in Lu (Lu, e.g., pg. 44:20-22). To achieve this objective would require repeating the steps of Lu’s protective encapsulation method multiple times to prepare multiple nanocapsule populations, each having different release profiles, and mixing the populations together for varied release. The recitation of a variable and sustained release does not appear to be different from the varied and sustained release suggested in Vail. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation "the population" in line 1.  There is insufficient antecedent basis for this limitation in the claim since claim 11 does not establish a population of polymer nanocapsules.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 11-14 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vail, US 20050053668 and Lu, WO 2013033717 A1.
Vail teaches nanocapsules (Vail, e.g., abstract) useful for enhanced efficacy, e.g., for bone disorders, wherein the capability of controlled and triggered release of therapeutic agents is extended by engineered degradation of the delivery vehicle (Vail, e.g., 0018). Vail teaches nanocapsules comprising proteins, e.g., bone morphogenetic protein (Vail, e.g., 0026). Vail teaches sustained release nanocapsules (Vail, e.g., 0093). Vail teaches bone morphogenetic protein 2 (Vail, e.g., 0010). Vail teaches methods including the step of selecting bone morphogenetic protein for a nanocapsule cargo. Vail teaches polymer nanocapsules having a diameter between 1 and 200 nm, including about 10 nm to about 50 nm (Vail, e.g., 0021). 
Vail teaches compositions comprising nanocapsules designed to have controlled temporal release in the appropriate physiological environment (Vail, e.g., 0023 and 0054). This can be achieved by administering several types of nanocapsules having different release characteristics (Vail, e.g., 0094). This teaching implies the method for obtaining nanocapsules is repeated to produce different populations of nanocapsules having different release characteristics. 
Vail does not expressly teach the method of obtaining nanocapsules comprising selecting shell monomers and/or crosslinkers that degrade at pH of 7.4 or above.

Lu teaches methods for making compositions comprising a nanocapsule, wherein the nanocapsule comprises a polymer shell to deliver peptides to selected environments (Lu, e.g., Abstract). 
Lu teaches the method for producing nanocapsules comprises the steps of forming a mixture comprising a peptide, a plurality of polymerizable monomers, and a crosslinking agent (Lu, e.g., Lu, e.g., ¶ bridging pp. 11-12). 
Applicable to claim 11, step (b): Lu teaches the method for producing nanocapsules comprising the step of choosing crosslinkers and shell monomers (Lu, e.g., pg. 23:1-19 and pg. 14:11-23).
Applicable to claim 11, step (c): Lu teaches the method for producing nanocapsules comprising the step of adsorbing monomers and crosslinking agent on the surfaces of the peptide (Lu, e.g., ¶ bridging pp. 11-12; and ¶ bridging pp. 14-15; and pg. 12:9-28). 
Applicable to claim 11, step (d): Lu teaches adjusting the ratios of proteins to monomers (Lu, e.g., pg. 36:1-20). Lu teaches adjusting the ratio between different monomers (Lu, e.g., pg. 29:5-16). Lu teaches tuning the ratio of degradable to non-degradable crosslinkers and the ratio of monomers to crosslinker (Lu, e.g., pg. 22:4-19).
Applicable to claim 11, step (e): Lu teaches the method for producing nanocapsules comprising the step of polymerizing the monomers and crosslinkers around the protein (Lu, e.g., 
Amounts of crosslinking agent in the mixture can vary and may be selected to control release of the protein from the nanocapsule (Lu, e.g., pg. 14:11-23). Variable amounts of monomer may be employed to control the nanocapsule surface charge after polymerization (Lu, e.g., ¶ bridging pp. 21-22). 
Lu teaches native proteins having a negative zeta potential (Lu, e.g., pg. 22, Table 1). The amount of positively charged monomers are effective to tune the zeta potential of the surface of the shell surrounding the protein, e.g., so that the nanocapsule exhibits a positive zeta potential (Lu, e.g., pg. 29:17-24). Since the positively charged monomers are adsorbed on the surface of a cargo protein having a negative zeta potential, the adsorbing is modulated by electrostatic forces between the monomers and the core cargo molecule in the method of Lu.
The degradability of the shell offers sustained release of the protein cargo (Lu, e.g., pg. 8, description of Fig.8 and Fig. 10). 
Since Lu teaches the shell designed to deliver the peptide cargo in selected environments the step of forming the shell necessarily requires a step of selecting monomers and crosslinkers for degradation in the selected environments. 
Lu teaches the nanoencapsulation technique enables incorporation of the proteins into tissue engineering scaffolds without causing inactivation of the protein (Lu, e.g., pg. 44:20-22). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to practice methods for producing nanocapsules containing bone morphogenetic protein as understood from Vail using the techniques known from Lu to improve Vail’s method in the same way with a reasonable expectation of success. The skilled artisan would have been 
The combined teachings of Vail and Lu suggest performing encapsulation multiple times corresponding to claim 11, (f). To fulfil Vail’s desire for nanocapsules with varied release characteristics, the skilled artisan would have to prepare different nanocapsules which would have required repeating the steps with different ratios of, e.g., degradable crosslinkers to monomers. The skilled artisan would have been motivated to prepare different populations of nanocapsules having varying amounts of crosslinkers and/or monomers to achieve the objective of varied release characteristics desired by Vail. Since the ratio between protein, monomer(s) and crosslinkers are suggested in Lu for obtaining different release profiles, one skilled in the art would have been motivated to prepare different nanocapsule populations having differing ratios of protein, monomer(s) and crosslinker effective to achieve differing release profiles.
Physiological pH is around 7.4 (Lu, e.g., pg. 29:17-24). Since the nanocapsules of Lu are degradable in vivo, it follows that the nanocapsules are degradable at a pH corresponding to physiologic conditions. Similarly, since the monomers and crosslinkers are selected to degrade in vivo, it follows that the teachings of the prior art suggest selecting monomers and/or crosslinkers which are degradable at a pH corresponding to physiological pH. The pH range claimed appears to overlap with physiological pH. 
Applicable to claim 12: Vail teaches administering a population of nanocapsules having varied temporal release characteristics (Vail, e.g., 0022-0023). Lu teaches nanocapsules capable 
Applicable to claim 13: Lu teaches monomers including N-(3-aminopropyl) methacylamide (APm), acrylamide (AAm), and dimethylamino ethyl methacrylate (Lu, ¶ bridging pp. 29-30).  
Applicable to claim 14 and 21: Vail teaches improved efficacy treatments achieved by administering several types of nanocapsules having different release characteristics. This teaching would have led one skilled in the art to combined different nanocapsules made using the methods of Lu into a single composition for improved efficacy.
Accordingly, the subject matter of claims 11-14 and 21-24 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 11-14 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vail, US 20050053668 in view of Lu, WO 2013033717 A1 and Liang, WO 2014093966 A1.

The teachings of Vail and Lu enumerated above apply here. Vail and Lu teach polymerizing crosslinkers and monomers to prepare a polymeric shell around the protein, e.g., 

Liang teaches nanocapsules and methods for preparing nanocapsules (Liang, e.g., abstract). Like Lu, methods for producing nanocapsules include formation of a cross-linked degradable shell on the surface of a single protein (Liang, e.g., pg. 18:3-22). 
Like Lu, Liang teaches the monomers and crosslinkers selected to degrade in certain environments, e.g., basic conditions (Liang, e.g., ¶ bridging pp. 11-12), Liang teaches the method including the step of selecting shell monomers and/or crosslinkers having moieties that degrade at a pH of 7.4 or above. That is, the method of Liang includes the step of selecting the core cargo molecule, and selecting a plurality of shell monomers and crosslinkers which are degradable, e.g., in a basic environment, e.g., above about pH 8. Since Liang teaches methods for preparing polymer nanocapsules wherein the shell is designed to degrade above about pH 8, the method includes selecting a plurality of shell monomers and crosslinkers having moieties that degrade at a pH above 7.4 as claimed. 
Glycerol dimethacrylate (GDMA) is found in Liang. Liang teaches glycerol dimethacrylate stabilizes the polymer structure, is useful for preparing nanocapsules of uniform size, high protein retention and outstanding protein stability (Liang, e.g., pg. 18:3-22). Liang teaches glycerol dimethacrylate results in a degradable polymer shell, i.e., GDMA was a known degradable crosslinker (Liang, e.g., pg. 9:25-29; pg. 10:1-9).

in vivo toxicity (Liang, e.g., pg. 18:3-22).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify methods for producing nanocapsules containing bone morphogenetic protein as understood from Vail using the techniques known from Lu and Liang to improve Vail’s method in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to apply the technique of Lu and Liang to obtain nanocapsules containing bone morphogenetic protein to protect the bone morphogenetic protein from inactivation in the same way suggested by Lu and Liang. The skilled artisan would have been motivated to select GDMA as the crosslinker based on Liang’s observation that glycerol dimethacrylate stabilizes the polymer structure, is useful for preparing nanocapsules of uniform size, high protein retention and outstanding protein stability. The techniques of Lu and Liang were a known means to improve upon the tissue engineering applications expressed in Vail. The skilled artisan would have had a reasonable expectation of success since Lu suggests the technique may be used for any growth factor. 
The combined teachings of Vail, Lu, and Liang suggest performing encapsulation multiple times corresponding to claim 11, (f). To fulfil Vail’s desire for nanocapsules with varied release characteristics, the skilled artisan would have to prepare different nanocapsules which would have required repeating the steps with different ratios of, e.g., degradable crosslinkers to monomers. The skilled artisan would have been motivated to prepare different populations of nanocapsules having varying amounts of crosslinkers and/or monomers to achieve the objective of varied release characteristics desired by Vail. Since the ratio between protein, monomer(s) and crosslinkers are 
	Applicable to claim 12: Lu teaches methods for preparing nanocapsules comprising degradable crosslinkers provide sustained release. Vail teaches variable release for enhanced efficacy treatments.
	Applicable to claim 13: Vail teaches bone morphogenetic protein (Vail, e.g., 0026) for inducing formation of cartilage and bone (Vail, e.g., 0010). It would have been prima facie obvious before the effective filing date of the presently claimed invention to select bone morphogenetic protein as a protein cargo with a reasonable expectation of successfully producing a composition for inducing formation of cartilage and bone. Lu teaches monomers including N-(3-aminopropyl) methacylamide (APm), acrylamide (AAm), and dimethylamino ethyl methacrylate (Lu, ¶ bridging pp. 29-30). 
Applicable to claim 14 and 21: Vail teaches improved efficacy treatments achieved by administering several types of nanocapsules having different release characteristics. This teaching would have led one skilled in the art to combined different nanocapsules made using the methods of Lu and Liang into a single composition for improved efficacy.
Accordingly, the subject matter of claims 11-14 and 21-25 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
	
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vail, US 20050053668 and Lu, WO 2013033717 A1 as applied to claims 11-14 and 21-24 above; or Vail, US 20050053668 in view of Lu, WO 2013033717 A1 and Liang, WO 2014093966 A1 as applied to claims 11-14 and 21-25 above, and further in view of Demopulos, US 20030235589.

The combined teachings of Vail and Lu or Vail, Lu and Liang teach a methods according to claim 11, wherein the polymer nanocapsules are formed for sustained release over desired time frames. However, the combined teachings of Vail and Lu or Vail, Lu and Liang do not expressly teach the time frames recited in claims 15 and 16.
Demopulos teaches compositions effective for inhibiting cartilage degradation (Demopulos, e.g., Title). Demopulos teaches degradable structures effective to release therapeutic level of the loaded drug over a period of time preferably between from about 1 to about 150 days, most preferably from about 14 to about 30 days (Demopulos, e.g., 0143), wherein the release is obtained by varied structural composition of the particles and/or by creating an admixture of particles for optimizing the local therapeutic effect of the encapsulated agents (Demopulos, e.g., 0147). Demopulos teaches nanoencapsulated agents (Demopulos, e.g., 0014). The time frame suggested in Dermopulos is within the ranges recited in claims 15 and 16.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the combined teachings of Vail and Lu or Vail, Lu and Liang by forming capsules effective to release therapeutic amount of drug over a period suggested by Demopulos with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to prepare a population of nanocapsules effective for inhibiting cartilage degradation as suggested by Demopulos. The skilled artisan would have had a reasonable expectation of success since Demopulos suggests the time frame can be achieved with nanocapsules.
. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/WILLIAM CRAIGO/Examiner, Art Unit 1615          


/SUSAN T TRAN/Primary Examiner, Art Unit 1615